              Case 2:20-cr-00344-JAD-DJA Document 33
                                                  32 Filed 09/13/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     SUPRIYA PRASAD
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     supriya.prasad@usdoj.gov
 6   Attorneys for the United States

 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,
10                               Plaintiff,           CASE NO: 2:20-cr-00344-JAD-DJA

11       v.
                                                      STIPULATION TO CONTINUE
12    KENTON HARDY KING,                              REVOCATION HEARING

                              Defendant.
13

14            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

15   Chiou, Acting United States Attorney, and Supriya Prasad, Assistant United States

16   Attorney, counsel for the United States of America, and Damian R. Sheets, Esq., counsel

17   for Defendant Kenton Hardy King, that the hearing currently scheduled for September 14,

18   2021 at 2:00 p.m. be vacated and continued until a time convenient to the Court, but no

19   earlier than seven (7) days from the current setting.

20            The parties are seeking a continuance as defense counsel needs time to confer with

21   his client regarding the government’s findings and the need for an evidentiary hearing.

22   Defense counsel attempted to set an appointment to meet with his client, however, the

23   detention center was unable to accommodate his request. As such, defense counsel was

24   forced to schedule an appointment this week to discuss the matter with his client.
            Case 2:20-cr-00344-JAD-DJA Document 33
                                                32 Filed 09/13/21 Page 2 of 3




 1          The parties believe that the hearing can be further delayed without serious harm to

 2   the interests of justice. Accordingly, the parties jointly and respectfully ask the Court to

 3   vacate and continue the revocation hearing until a time convenient to the Court, but no

 4   earlier than seven (7) days from the current setting. This is the first stipulation to continue

 5   the revocation hearing.

 6

 7   Dated this 13th day of September, 2021.

 8      CHRISTOPHER CHIOU
        Acting United States Attorney
 9

10      By: /s/ Supriya Prasad                    By: /s/ Damian R. Sheets
        SUPRIYA PRASAD                            DAMIAN R. SHEETS, ESQ.
11      Assistant United States Attorney          Counsel for Defendant Kenton Hardy King

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 2
             Case 2:20-cr-00344-JAD-DJA Document 33
                                                 32 Filed 09/13/21 Page 3 of 3




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3
                               Plaintiff,
 4                                                   CASE NO: 2:20-cr-00344-JAD-DJA
        v.
 5
      KENTON HARDY KING                                            ORDER
 6
                            Defendant.
 7
             IT IS ORDERED that the revocation hearing currently scheduled for September 14,
 8
                                                       September 29, 2021
     2021, at 2:00 p.m. be vacated and continued to _________________________ at the hour of
 9
     _____________
     1:00 p.m.     ___.m.
10

11

12
                                              ______________________________________
13                                            HON. DANIEL J. ALBREGTS
                                              UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

                                             3
